ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
Petitioner, Jeremy A. Yeager, successfully passed the essay portion of the Louisiana Bar Examination. However, the Committee on Bar Admissions (“Committee”) advised petitioner that it was unable to certify his character and fitness to this court, citing the following concerns: (1) petitioner’s failure to disclose on his bar application a charge and subsequent warrant for issuing worthless checks; (2) his failure to comply with prior requests from the Committee to submit information concerning delinquent credit accounts; (3) a DWI charge in August 2005; and (4) a charge in August 2007 for possession of a Schedule II drug (cocaine) and illegal carrying of a weapon. Petitioner then applied to this court, seeking admission to the practice of law.
After reviewing the evidence and considering the law, we conclude that at this time, petitioner has failed to meet his burden of proving that he has good moral character and fitness to practice law. See Supreme Court Rule XVII, § 5(D). Accordingly, it is ordered that the application for admission be and hereby is denied.
ADMISSION DENIED.